Case 1:19-cv-07111-KAM-ST Document 25 Filed 04/17/20 Page 1 of 3 PageID #: 203




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 APRIL BALDI,
                                                                      Case No.: 1:19-cv-7111 (KAM) (ST)
                                         Plaintiff,
                  -against-                                           DECLARATION OF EMANUEL
                                                                      KATAEV, ESQ. IN SUPPORT OF
 MAGGIO DATA FORMS PRINTING LTD., JOHN                                DEFENDANTS’ MOTION FOR
 CURTIN, and JOSEPH CAPUANO,                                          CHANGE OF VENUE

                                          Defendants.
 -----------------------------------------------------------------X

    EMANUEL KATAEV, ESQ., declares, pursuant to 28 U.S.C. § 1746, under penalty of

perjury, that the following is true and correct:

    1. I am admitted to practice before this Court and I am an associate of Milman Labuda Law

Group PLLC, attorneys for the Defendants in this action.

    2. I respectfully submit this Declaration in support of the Defendants’ Motion for Change of

Venue (“Motion”), and to supply this Court with exhibits relevant to its determination of the

Motion.

    3. I currently reside in Great Neck, New York on Long Island and my office is located in

Lake Success, New York on Long Island.

    4. In or around August 2017, I had the privilege and honor of conducting a trial before the

Hon. Jack B. Weinstein, U.S.D.J. at the Brooklyn courthouse of this Court.

    5. The trial commenced, with jury selection, on August 7, 2017 and ended on August 29,

2017, when the jury completed deliberations and rendered a verdict.

    6. During the course of the trial, I resided in Garden City, New York on Long Island, and

traveled approximately twenty-five (25) miles to the Brooklyn courthouse on a daily basis.
Case 1:19-cv-07111-KAM-ST Document 25 Filed 04/17/20 Page 2 of 3 PageID #: 204




    7. It would typically take me at least an hour to travel to the Brooklyn courthouse from Garden

City.

    8. Factoring in the return trip to Long Island, my travel time for the round trip typically totaled

over three (3) hours based on traffic conditions throughout the course of the trial.

    9. It was exhausting and inconvenient to have to travel to the Brooklyn courthouse due to the

rigors of trial work.

    10. Attached hereto as Exhibit A is a true and correct copy of Plaintiffs’ complaint dated

December 19, 2019, docket entry 1 in this case.

    11. Attached hereto as Exhibit B is a true and correct copy of Defendants’ letter motion to

reassign this case, dated December 24, 2019, docket entry 7 in this case.

    12. Attached hereto as Exhibit C is a true and correct copy of the Court’s Text Only Order,

dated December 26, 2019.

    13. Attached hereto as Exhibit D is a true and correct copy of Plaintiff’s letter response to

Defendants’ letter motion, dated December 27, 2019, docket entry 8 in this case.

    14. Attached hereto as Exhibit E is a true and correct copy of the Court’s Text Only Order,

dated December 27, 2019, denying Defendants’ letter motion to reassign this case.

    15. Attached hereto as Exhibit F is a true and correct copy of the Court’s Text Only Order,

dated January 22, 2020, denying Defendants’ motion for reconsideration.

    16. Attached hereto as Exhibit G is a true and correct copies of Google Maps directions from

Garden City, Lake Grove, Nesconset, Mastic, and Hauppauge, New York, where the parties work

and/or reside, to the Brooklyn courthouse, in which the approximate travel time and mileage is

indicated.




                                              2
Case 1:19-cv-07111-KAM-ST Document 25 Filed 04/17/20 Page 3 of 3 PageID #: 205




   17. Attached hereto as Exhibit H are true and correct copies of declarations from seven (7)

nonparty employee witnesses in support of Motion.

   18. During the promotion conference concerning this anticipated motion on March 4, 2020,

this Court indicated that it is likely to deny the instant motion on the grounds that transferring

venue to the Long Island courthouse would increase the workload of judges in the Long Island

courthouse.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 20, 2020



                                                      _________/s_____________________
                                                      EMANUEL KATAEV




                                              3
